ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
In his motion for rehearing appellant insists that we were in error in holding that the convict, Ruby White, was competent to testify. He predicates this contention on the fact that it is certified in his bill of exception that the offense under investigation was not committed on a prison farm owned by the State, nor in any State prison, nor on a railroad train or highway in which or along which prisoners were being transported, nor in any jail. See Sec. 3 of Art. 708. C. C. P. as amended by the 39th Legislature, 1st Called Session.
We call attention to the fact that in the Act just referred to convicts are not declared to be incompetent witnesses. This is plain when comparison is made between the language employed in the Act of the 39th Legislature and that found in old Art. 768 of the C. C. P. which declared that all persons were competent witnesses, except, (1) insane persons, (2) children or other persons who did not possess sufficient intelligence, etc., (3) “All persons who have been or may be convicted of a felony in this State, or in any other jurisdiction, unless such conviction has been legally set aside, or unless the convict has been legally pardoned, * * *” Our present statute (Art. 708 C. C. P., Acts *23439th Legislature) does not so read. It does declare in Secs. 1 and 2 incompetent as witnesses those who are insane, and children or other witnesses with insufficient intelligence, and then in Sec. 3 provides that felony convicts may be brought under process by order of the court from the penitentiary to testify in person for either the State or defendant. Furthermore, in the emergency clause of the Act of the 39th Legislature occurs this language:
“By reason of the fact that there is no sound reason why a person convicted of a felony should not be permitted to testify, and the ends of justice are often defeated by virtue of such disqualification, create an emergency, etc.”
Appellant appears to think no case has been passed upon by the court since the Act of the 39th Legislature in which the record excluded the idea that the offense under investigation occurred in the penitentiary or some other place mentioned in Sec. 3 of said Act.
Appellant must have overlooked what was said in Fitzgerald v. State, 118 Tex. Cr. R. 61, 38 S. W. (2d) 329. In the second paragraph of the opinion it is said:
“* * * The transaction out of which the prosecution against appellant grew had not been committed on a prison farm owned by the state or of which it was lessee; it had not been committed in any jail in the state, or on any railroad, train, or highway along which prisoners were being transported under guard. The witness Churchill had not been pardoned at the time he was called to testify against appellant. Appellant sought to disqualify the witness on the ground that he was incompetent under the terms of the act of the Legislature to which reference has been made. * * *”
The last paragraph in said opinion reads as follows:
“The act is susceptible of the construction that it was the intention of the Legislature that convicts are not incompetent. If the statute be given this construction, the doubt as to its constitutionality is removed. If given the construction contended for by appellant, it is of doubtful constitutionality. Where a statute admits of two constructions, one of which renders it unconstitutional and the other constitutional, the latter construction will be given it. Anderson v. State, 113 Tex. Cr. R. 450, 21 S. W. (2d) 499. Giving application to the principles *235controlling, we are constrained to hold that persons convicted of felony subsequent to the enactment of chapter 13, Acts of the Thirty-Ninth Legislature, First Called Session, are competent to testify in all criminal cases.”
In the opinion on rehearing in Flores v. State, 122 Tex. Cr. R. 405, 55 S. W. (2d) 822, adverting to the language in Sec. 3' of the Acts of the 39th Legislature upon which appellant here relies, Judge Lattimore, writing for the court, said:
“We find no room for criticism of appellant’s attack on the form or verbiage of said amending act, and can ourselves see no reason for" the care shown in subdivision 3 of section 1 of said act, in setting forth specific instances in which convicts or persons in jail might testify; but since by such act old article 708, C. C. P., was repealed, upon which alone rested the incompetence of convicts as witnesses, we were thus left without any statute making such convicts incompetent. We are in the same condition now. In addition to the above, we observe that the emergency clause of said amending act specifically states that there is no good reason why convicts might not testify. We see no escape from the conclusion announced in this and cited cases, that these witnesses, and all others convicted since the passage of the amended act, are competent witnesses. With the wisdom of the rule we have nothing to do. It is the law as now written.”
It is not inappropriate to say here, if this court misconstrued the intention of the Legislature by the Act in question, there have been some seven or eight regular sessions, and many special sessions of the Legislature since the Act was construed without any effort to amend the law in question. By this we are lead to believe our construction of the law was as intended by the Legislature.
We cite without further comment the following additional cases upon the point under discussion. Lee v. State, 125 Tex. Cr. R. 622, 70 S. W. (2d) 190; Spann v. State, 116 Tex. Cr. R. 268, 32 S. W. (2d) 455; Trammel v. State, 132 Tex. Cr. R. 125, 102 S. W. (2d) 420; Lucas v. State, 129 Tex. Cr. R. 213, 86 S. W. (2d) 638; Parrish v. State, 134 Tex. Cr. R. 545; 116 S. W. (2d) 706. Other cases are listed in those above cited.
It is to be understood that what has been said has reference to felony convicts who have been convicted since the Act of the 39th Legislature became effective, and has no application to those who may have been convicted of a felony prior to that time, and who have not been pardoned.
*236We have again examined the record regarding complaint that the trial court erred in permitting Ruby White to testify, over objection that she was appellant’s common law wife. No error appears in the court’s ruling in that respect.
The motion for rehearing is overruled.